DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is responsive to Applicant's Preliminary Amendment and Remarks, filed 16 May 2022, in which claims 2-6 are amended to change the scope and breadth of the claim, claims 1 and 7-19 are canceled, and new claims 20-42 are added.

This application is the national stage entry of PCT/EP2018/083245, filed 30 Nov 2018; and claims benefit of foreign priority document EP 17204806.8, filed 30 Nov 2017; this foreign priority document is in English.

Claims 2-6 and 20-42 are pending in the current application. Claims 34-42, drawn to non-elected inventions, are withdrawn. Claims 2-6 and 20-33 are examined on the merits herein.

Election/Restrictions
Applicant's election with traverse of Group I, amended claims 2-6 and new claims 20-33, in the reply filed on 16 May 2022 is acknowledged.  The traversal is on the ground(s) that the amended claims share a special technical feature of the general formula II.  This is not found persuasive because with regard to the amended claims, because while Applicant's remarks are persuasive that the compounds of general formula II have A) a common property or activity and B) have a common structure or belong to a recognized class of compounds in the art to which the invention pertains and therefore are regarded as being of a similar nature, the teachings of Seeberger et al. (WO 2016/156338 A1, published 06 Oct 2016, provided by Applicant in IDS filed 06 May 2021), Trautmann et al. (Clinical Diagnostic Laboratory Immunology, 1997, Vol. 4, No. 5, p550-555, cited in PTO-892), and Vinogradov et al. (Journal of Biological Chemistry, 2002, Vol. 277, No. 28, p25060-25081, provided by Applicant in IDS filed 06 May 2021) as detailed herein suggest this feature is taught by the combined teachings of the prior art. Therefore lack of unity of invention is shown regarding the amended claims because the common features does not serve as the special technical features of a single general inventive concept.
The requirement is still deemed proper and is therefore made FINAL, modified as necessitated by Applicant's amendment to the claims.

Claims 34-42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 16 May 2022.

Applicant’s election of species of oligosaccharide of (I'f-2) and the immunogenic carrier CRM197 in the reply filed on 16 May 2022 is acknowledged.
Upon reconsideration of the amended claims and the teachings of the prior art such as Seeberger et al. (WO 2016/156338 A1, published 06 Oct 2016, provided by Applicant in IDS filed 06 May 2021), Trautmann et al. (Clinical Diagnostic Laboratory Immunology, 1997, Vol. 4, No. 5, p550-555, cited in PTO-892), and Vinogradov et al. (Journal of Biological Chemistry, 2002, Vol. 277, No. 28, p25060-25081, provided by Applicant in IDS filed 06 May 2021) as detailed herein, search and examination has expanded to encompass both of the oligosaccharide sequences of the O3 and O5 serotypes of K. pneumoniae.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-6 and 20-33 are rejected under 35 U.S.C. 103 as being unpatentable over Seeberger et al. (WO 2016/156338 A1, published 06 Oct 2016, provided by Applicant in IDS filed 06 May 2021) in view of Trautmann et al. (Clinical Diagnostic Laboratory Immunology, 1997, Vol. 4, No. 5, p550-555, cited in PTO-892), Vinogradov et al. (Journal of Biological Chemistry, 2002, Vol. 277, No. 28, p25060-25081, provided by Applicant in IDS filed 06 May 2021), Chen et al. (Carbohydrate Research, 2002, 337, p383-390, cited in PTO-892), and Guachalla et al. (Scientific Reports, 2017, 7, 6635, 13 pages, published online 26 Jul 2017, cited in PTO-892).
Seeberger et al. teaches synthetic saccharides of general formula (I): V*-[Ux+2-Ux+1-Ux]n-V-O-L-NH2 that are related to carbapenem-resistant Kliebsella pneumoniae capsular polysaccharide and conjugates thereof. (abstract; page 6, line 35 to page 7, line 5) Seeberger et al. teaches K. pneumoniae usually develop capsules composed of complex polysaccharides on the bacterial surface, which are highly immunogenic and nontoxic. In comparison with proteins, carbohydrates are evolutionarily more stable and have been exploited in a series of commonly employed vaccines. When covalently connected to a carrier protein, oligosaccharide antigens can elicit long lasting, T-cell-dependent protection. (page 1, paragraph at line 35) Seeberger et al. teaches saccharides are known by the person skilled in the art as Tl-2 (T cell independent-2) antigens and poor immunogens. Therefore, to produce a saccharide-based vaccine, said saccharides are conjugated to an immunogenic carrier to provide a conjugate, which presents an increased immunogenicity in comparison with the saccharide. (page 6, lines 20-25) Seeberger et al. teaches the synthetic saccharides of the present invention overcome all the problems associated with the saccharides produced from bacterial sources and conjugates thereof in terms of purity and easiness of production. (page 11, lines 25-35) Seeberger et al. teaches the embodiment where the prefered embodiment where -L- represents -(CH2)o- with o being an integer selected from 2-6. (page 26, paragraph at line 25) Seeberger et al. teaches glycoconjugates and the preferred embodiment where the saccharides of general formula (I) are conjugated to the non-toxic mutated diphtheria toxin CRM197 presenting as a functionality a primary amine functionality of a lysine residue. (page 48, around line 35) Seeberger et al. teaches the conjugate of general formula (VI) and teaches the preferred structure of the linker moieties -T-. (page 49, lines 15-20) Seeberger et al. teaches a pharmaceutical composition or vaccine comprising the conjugate or saccharide together with at least one pharmaceutically acceptable adjuvant and/or excipient. (page 56, lines 5-15) 
Seeberger et al. does not specifically teach an oligosaccharide of general formula (II). (claim 2)
Trautmann et al. teaches the O-antigen seroepidemiology of 378 Klebsiella clinical isolates collected prospectively in two university centers. A vaccine containing the O-specific polysaccharides of serogroups O1, O2ab, O3, and O5 would cover 82% of clinically occurring O-antigen specificities. These data support further experimental investigations on the protective potential of O-antigen-based vaccines and/or hyperimmune globulins in Klebsiella infection. (page 550, abstract) Trautmann et al. teaches it may be desirable to develop a composite Klebsiella vaccine containing other surface determinants whose seroepidemiology is less complex than that of the capsular antigens. For several reasons, the lipopolysaccharide (LPS) (O antigen) of Klebsiella is an attractive candidate for such a second-generation Klebsiella vaccine. There are only 12 recognized Klebsiella O-antigen serogroups, and recent data indicate that the actual number may be even lower because of serological similarity or identity between groups. (page 550, right column) 
Vinogradov et al. teaches the structures of the products from serotypes O1, O2a, O2a,c, O3, O4, O5, and O12 of LPSs from Klebsiella pneumoniae. (page 25070, abstract) Vinogradov et al. teaches the prevalent O3 and O5 serotypes comprise mannan O chains with structures identical to the Escherichia coli O9 and O8 antigens, respectively. (page 25070, right column, paragraph 1) Vinogradov et al. teaches the structures of the O-chain glycans isolated from the deaminated LPSs of different K. pneumoniae serotypes, such as the -3)-β-Man-(1-2)-α-Man-(1-2)-α-Man-(1- repeat unit of the O5 serotype. (Figure 2, page 25072)
Chen et al. teaches synthesis of the tetrasaccharide repeating unit of Escherichia coli O9a and the pentasaccharide repeating unit of E. coli O9 and Klebsiella O3. (page 383, abstract; scheme 1 at page 384; scheme 2 at page 385) Chen et al. teaches synthesis of these repeating units is important for investigation of structure–bioactivity relationships among oligosaccharides, and this communication will describe their facile preparation. (page 383, right column, paragraph 1) Chen et al. teaches a very concise and convergent synthesis of the target mannose tetrasaccharide and pentasaccharide was achieved in a regio- and stereoselective way. Because of its simplicity and efficiency, this method could be used for construction of higher mannose oligosaccharides with both α-(1-3) and α-(1-2) linkages. (page 385, left column, paragraph 1) 
Guachalla et al. teaches Klebsiella pneumoniae is responsible for nosocomial infections causing significant morbidity and mortality. Treatment of newly emerging multi-drug resistant strains is hampered due to severely limited antibiotic choices. Passive immunization targeting LPS O-antigens has been proposed as an alternative therapeutic option, given the limited variability of Klebsiella O-antigens (page 1, abstract) Guachalla et al. teaches carbapenem resistant Enterobacteriaceae (CRE) are recognized as urgent threat level pathogens requiring immediate actions. Among CRE, Klebsiella pneumoniae strains are by far the most common isolates. (page 1, paragraph 1) K. pneumoniae LPS O-antigens show limited variability and consequently were proposed as viable targets for immunization. Former and recent epidemiology data suggest that 3 to 4 serogroups constitute more than 80% of all K. pneumoniae clinical isolates. Efficacy of mAbs against strains expressing the most common galactan-based O-specific polysaccharides (O-PS) (O1 and O2) was previously shown. The remaining common serogroups, O3 and O5, express O-PS chains made up of mannan (i.e. homopolymer of mannose) structures that are identical to the E. coli O9 and O8 O-PS structures, respectively. The O3 and O5 repeating units (RU) differ in their number of mannoses, anomeric configurations and/or their intra-mannose linkages.
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to combine Seeberger et al. in view of Trautmann et al., Vinogradov et al., Chen et al., and Guachalla et al. in order to substitute the synthetic capsular saccharides of the Seeberger et al. with the LPS O-antigen of serotypes O3 or O5 taught by Trautmann et al. and Vinogradov et al. in order to provide a vaccine that covers the great majority of clinically occurring O-antigen specificities of K. pneumoniae. One of ordinary skill in the art would have been motivated to combine Seeberger et al. in view of Trautmann et al., Vinogradov et al., Chen et al., and Guachalla et al. with a reasonable expectation of success because Seeberger et al. teaches synthetic saccharides that are related to carbapenem-resistant Kliebsella pneumoniae capsular polysaccharide and conjugates thereof, Seeberger et al. teaches the oligosaccharide antigens can elicit long lasting, T-cell-dependent protection, and Seeberger et al. teaches the synthetic saccharides of the present invention overcome all the problems associated with the saccharides produced from bacterial sources and conjugates thereof in terms of purity and easiness of production; Trautmann et al. and Vinogradov et al. teach the known O-antigen serotypes of K. pneumoniae, Trautmann et al. teaches it is desirable to develop a second-generation vaccine based on the LPS O-antigen instead of the more complex capsular antigens and provides guidance for providing a vaccine containing the O-specific polysaccharides of serogroups O1, O2ab, O3, and O5 in order to improve coverage O-antigen specificities; Chen et al. teaches a facile preparation for construction of higher mannose oligosaccharides with both α-(1-3) and α-(1-2) linkages suggesting a reasonable expectation to prepare synthetic saccharides of the mannose oligosaccharides of O-antigen of serotypes O3 or O5 which would provide the same advantages of the synthetic saccharides of Seeberger et al.; and Guachalla et al. teaches the serogroups O3 and O5 are common to the carbapenem-resistant Kliebsella pneumoniae to which Seeberger et al. is concerned. Further, Seeberger et al. in formula (I) teaches the synthetic saccharides may contain 1, 2, or 3 repeated groups, providing guidance for selecting the compound containing 2 repeated groups of the O3 group and making obvious the elected species of compound (I'f-2). Therefore one of ordinary skill in the art would have been motivated to substitute the synthetic saccharides of capsular antigens in the invention of Seeberger et al. with the LPS saccharides of the O-antigen serotypes of K. pneumoniae with a reasonable expectation of success and so arrive at the claimed invention.

Conclusion
No claim is found to be allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531. The examiner can normally be reached Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN S LAU/           Primary Examiner, Art Unit 1623